Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000007
                                                     23-OCT-2017
                                                     03:27 PM



                          SCAD-11-0000007

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                    STEVEN R. LEE, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 10-087-8921)

                               ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

           Upon consideration of the record and the October 6,

2017 motion to escheat funds in attorney Steven Lee’s IOLTA

account filed by Bruce B. Kim, Chief Disciplinary Counsel for the

Office of Disciplinary Counsel (ODC) and Successor Trustee for

the legal practice of attorney Steven R. Lee, we conclude that

the funds remaining in attorney Lee’s client trust account,

ending in x471, maintained at the Lihue Branch of the Bank of

Hawai#i, escheated to the State of Hawai#i, pursuant to HRS

§§ 523A-3(a)(15) and 523A-5(a)(1) (Supp. 2008), after September

7, 2017.   We also find that Lee’s remaining client files have
been in ODC’s possession since January 11, 2016.   Therefore,

          IT IS HEREBY ORDERED that the motion is granted.    ODC

is directed to present a copy of this order to Bank of Hawai#i

and to instruct the bank to escheat the funds remaining in Lee’s

client trust account described above to the Director of Finance

for the State of Hawai#i, and to close the account thereafter.

          IT IS FURTHER ORDERED that Chief Counsel Kim shall,

pursuant to Rule 2.20(d) of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), publish a notice in a newspaper of

general circulation on Kauai, announcing that Lee’s files will be

destroyed 30 days after the date of publication, if unclaimed.

Chief Counsel Kim shall thereafter dispose of any unclaimed files

pursuant to the language of RSCH Rule 2.20(d).

          DATED: Honolulu, Hawai#i, October 23, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Craig H. Nakamura




                                2